Citation Nr: 0505256	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  00-24 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of eligibility for VA death benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1973.  The appellant and the veteran were married in 1961 and 
divorced in 1998.  The veteran died in March 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the RO 
which denied the appellant's claim for service connection for 
the cause of the veteran's death.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
June 2002.  A transcript of the appellant's testimony has 
been associated with the claims file.  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board undertook additional evidentiary 
development before adjudicating the issue on appeal.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).

As a result, a divorce decree between the veteran and the 
appellant was obtained and associated with the claims file.  
However, 38 C.F.R. § 19.9(a)(2) was thereafter invalidated by 
the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit").  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Therefore, in September 2003 this case was remanded by the 
Board to the RO for initial consideration of the additional 
evidence since the appellant did not submit a statement 
waiving initial consideration by the Agency of Original 
Jurisdiction.  In addition, the RO was instructed to ensure 
that the notification and development required by the 
Veterans Claims Assistance Act of 2000 were performed in 
full.

In a November 2004 Supplemental Statement of the Case, the RO 
most recently affirmed the determination previously entered, 
based on a finding that recognition of the appellant as the 
veteran's surviving spouse had not been established.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The appellant and the veteran were married in April 1961.

2.  The appellant and the veteran obtained a divorce which 
became effective in 
December 1998.

3.  The veteran and the appellant did not re-marry at any 
time subsequent to the divorce in December 1998.

4.  The veteran died in March 1999; at the time of his death 
he was not married to the appellant.




CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 101(3)(31), 103 (West 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002) is applicable to this 
claim.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well-grounded.  The VCAA does not 
affect matters on appeal, however, when the issue is limited 
to statutory interpretation, as is the case here.  VAOPGCPREC 
5-2004; see Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(a)(b)(1) 
(2004).

The appellant argues that she should be recognized as a 
surviving spouse of the veteran because her divorce from the 
veteran was never legitimately finalized.  

The claims file contains a copy of a marriage certificate 
reflecting that the veteran and the appellant were married in 
April 1961.  The claims file also contains a copy of a 
marriage certificate reflecting that the veteran and the 
appellant were married in April 1974.  

The claims file also contains a copy of a divorce decree 
reflecting that the veteran and the appellant were legally 
divorced effective in December 1998.  The claims file does 
not contain any documentation showing that the veteran and 
the appellant were legally re-married.  Finally, the claims 
file contains a death certificate revealing that the veteran 
passed away in March 1999.  

Moreover, the appellant has offered no allegations, nor is 
there any evidence that would suggest that she had either 
remarried the veteran at common-law or by ceremony, or that a 
marriage between them should be deemed valid, subsequent to 
her divorce from the veteran in December 1998.  Although the 
appellant testified at her personal hearing before the 
undersigned Veterans Law Judge in June 2002 that her divorce 
from the veteran was never legitimately final, there is no 
evidence of record to substantiate that assertion, and there 
is no evidence that the veteran and the appellant lived 
together continuously from the date of the marriage to the 
date of the veteran's death or that they held themselves out 
openly to the public as husband and wife.  For example, there 
is no evidence that they had joint bank accounts or conducted 
business transactions together.

Despite the appellant's assertions, the appellant was not the 
veteran's legal "spouse" at the time of his death in March 
1999.  Under the circumstances, the fact that the appellant 
never remarried does not make her a "surviving spouse" for 
dependency and indemnity compensation benefits purposes.  The 
applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50 (2004), the claim must be denied. 


ORDER

The appellant is not entitled to recognition as the veteran's 
widow for purposes of VA benefits and the appeal is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


